

115 S2831 RS: Golden Spike 150th Anniversary Act
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 655115th CONGRESS2d SessionS. 2831[Report No. 115–368]IN THE SENATE OF THE UNITED STATESMay 10, 2018Mr. Hatch (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 15, 2018Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo redesignate Golden Spike National Historic Site and to establish the Transcontinental Railroad
			 Network. 
	
 1.Short titleThis Act may be cited as the Golden Spike 150th Anniversary Act. 2.DefinitionsIn this Act:
 (1)Adjacent landownerThe term adjacent landowner means the non-Federal owner of property that directly abuts the Park boundaries. (2)Historical crossingThe term historical crossing means a corridor across historical railroad rights-of-way within the Park—
 (A)that have been used by adjacent landowners in an open manner in the past 10 years for vehicle, farm machinery or livestock travel; or
 (B)where existing utility or pipelines have been placed. (3)NetworkThe term Network means the Transcontinental Railroad Network established under section 4.
 (4)ParkThe term Park means the Golden Spike National Historical Park designated under section 3. (5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.
 (6)SuperintendentThe term Superintendent means the Superintendent of the Park. (7)Transcontinental RailroadThe term Transcontinental Railroad means the approximately 1,912-mile continuous railroad constructed between 1863 and 1869 from Council Bluffs, Iowa, to San Francisco, California.
			3.Redesignation
 (a)RedesignationThe Golden Spike National Historic Site established under the Act of July 10, 1965 (79 Stat. 426), shall be known and designated as the Golden Spike National Historical Park.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Golden Spike National Historic Site shall be considered a reference to the Golden Spike National Historical Park.
 (c)NetworkThe Park shall be part of the Network. 4.Transcontinental Railroad Network (a)In generalThe Secretary shall establish, within the National Park Service, a program to be known as the Transcontinental Railroad Network. The Network shall not include properties used in active freight railroad operations (or other ancillary purposes) or reasonably anticipated to be used for freight railroad operations in the future.
 (b)Duties of the SecretaryIn carrying out the Network, the Secretary shall— (1)produce and disseminate appropriate education materials relating to the history, construction, and legacy of the Transcontinental Railroad, such as handbooks, maps, interpretive guides, or electronic information;
 (2)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (d); and
 (3)create and adopt an official, uniform symbol or device for the Network and issue guidance for the use of such symbol or device.
 (c)ElementsThe Network shall encompass the following elements: (1)All units and programs of the National Park Service that are determined by the Secretary to relate to the history, construction, and legacy of the Transcontinental Railroad.
 (2)With the consent of each person owning any legal interest in the property, other Federal, State, local, and privately owned properties that—
 (A)have a verifiable connection to the history, construction, and legacy of the Transcontinental Railroad and are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places; or
 (B)are otherwise determined by the Secretary to be connected to the history, construction, and legacy of the Transcontinental Railroad.
 (3)Other governmental and nongovernmental programs of an educational, research, or interpretive nature that are directly related to the history, construction, and legacy of the Transcontinental Railroad.
 (d)Cooperative agreements and memoranda of understandingTo achieve the purposes of this section and to ensure effective coordination of the Federal and non-Federal elements of the Network described in subsection (c) with National Park System units and programs of the National Park Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to, the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities.
			5.Agreements affecting certain historical crossings
 (a)AgreementsAt the request of an adjacent landowner, the Superintendent shall enter into an agreement with the adjacent landowner regarding an existing historical crossing within the Park.
 (b)Terms of agreementThe agreement shall provide that— (1)the adjacent landowner shall give notice to the Superintendent of a proposed activity that will affect the surface or subsurface of the historical crossing;
 (2)the Superintendent shall review and approve or disapprove the proposed activity within 30 days of the date that the adjacent landowner gives notice of a proposed activity under paragraph (1);
 (3)the Superintendent shall approve a proposed activity if— (A)the adjacent landowner will restore the surface of the historical crossing within a reasonable time following the completion of the proposed activity;
 (B)the proposed activity will last less than one month and will have limited physical impact on the surface of the historical crossing;
 (C)the proposed activity has been implemented by the adjacent landowner or other adjacent landowners in the past; or
 (D)the proposed activity is the subject of a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (4)if the Superintendent disapproves the activity, the adjacent landowner may modify the proposed activity and resubmit it for review under paragraph (1).
 6.Exotic or invasive species controlAt the request of an adjacent landowner, within 30 days of such a request, the Superintendent shall authorize the adjacent landowner to participate in the eradication of exotic or invasive species in the Park for a period of up to 10 years, subject to renewal. Such an authorization shall provide—
 (1)that the exotic or invasive species proposed for eradication is identified as such by the National Park Service;
 (2)that the method, timing and location of the eradication must be approved by the Superintendent; and (3)appropriate indemnification of the adjacent landowner.
 7.Funding clarificationNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
	
 1.Short titleThis Act may be cited as the Golden Spike 150th Anniversary Act. 2.DefinitionsIn this Act:
 (1)ParkThe term Park means the Golden Spike National Historical Park designated by section 3(a). (2)ProgramThe term Program means the program to commemorate and interpret the Transcontinental Railroad authorized under section 4.
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. (4)Transcontinental railroadThe term Transcontinental Railroad means the approximately 1,912-mile continuous railroad constructed between 1863 and 1869 extending from Council Bluffs, Iowa, to San Francisco, California.
			3.Redesignation
 (a)RedesignationThe Golden Spike National Historic Site designated April 2, 1957, and placed under the administration of the National Park Service under Public Law 89–102 (54 U.S.C. 320101 note; 79 Stat. 426), shall be known and designated as the Golden Spike National Historical Park.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Golden Spike National Historic Site shall be considered to be a reference to the Golden Spike National Historical Park.
			4.Transcontinental railroad commemoration and program
 (a)In generalSubject to subsection (b), the Secretary shall establish within the National Park Service a program to commemorate and interpret the Transcontinental Railroad.
 (b)StudyBefore establishing the Program, the Secretary shall conduct a study of alternatives for commemorating and interpreting the Transcontinental Railroad that includes—
 (1)a historical assessment of the Transcontinental Railroad; (2)the identification of—
 (A)existing National Park System land and affiliated areas, land managed by other Federal agencies, and Federal programs that may be related to preserving, commemorating, and interpreting the Transcontinental Railroad;
 (B)any properties relating to the Transcontinental Railroad— (i)that are designated as, or could meet the criteria for designation as, National Historic Landmarks; or
 (ii)that are included, or eligible for inclusion, on the National Register of Historic Places; (C)any objects relating to the Transcontinental Railroad that have educational, research, or interpretative value; and
 (D)any governmental programs and nongovernmental programs of an educational, research, or interpretive nature relating to the Transcontinental Railroad; and
 (3)recommendations for— (A)incorporating the resources identified under paragraph (2) into the Program; and
 (B)other appropriate ways to enhance historical research, education, interpretation, and public awareness of the Transcontinental Railroad.
 (c)ReportNot later than 3 years after the date on which funds are made available to carry out the study under subsection (b), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the findings and recommendations of the study.
 (d)Freight railroad operationsThe Program shall not include any properties that are— (1)used in active freight railroad operations (or other ancillary purposes); or
 (2)reasonably anticipated to be used for freight railroad operations in the future. (e)Elements of the programIn carrying out the Program under this section, the Secretary—
 (1)shall produce and disseminate appropriate education materials relating to the history, construction, and legacy of the Transcontinental Railroad, such as handbooks, maps, interpretive guides, or electronic information;
 (2)may enter into appropriate cooperative agreements and memoranda of understanding and provide technical assistance to the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities to further the purposes of the Program and this Act; and
 (3)may— (A)create and adopt an official, uniform symbol or device to identify the Program; and
 (B)issue guidance for the use of the symbol or device created and adopted under subparagraph (A).Amend the title so as to read: A bill to redesignate the Golden Spike National Historic Site and to establish a program to commemorate and interpret the Transcontinental Railroad..November 15, 2018Reported with an amendment and an amendment to the title